            Case 1:20-cv-08162-GHW Document 3 Filed 10/05/20 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 -----------------------------------------------------------------------X     DATE FILED: 10/5/20
                                                                        :
  R.N.M., A MINOR UNDER THE AGE OF 18, BY                               :
  HER MOTHER AND NATURAL GUARDIAN,                                      :
  EVELINA MEDINA-CRISOCOMO,                                             :    1:20-cv-08162-GHW
  and EVELINA MEDINA-CRISOCOMO,                                         :
  INDIVIDUALLY,                                                         :         ORDER
                                                                        :
                                                                        :
                                                 Plaintiffs,            :
                                                                        :
                              -against-                                 :
                                                                        :
                                                                        :
  CITY OF NEW YORK, THE NEW YORK CITY                                   :
  DEPARTMENT OF EDUCATION, CRYSTAL                                      :
  RODRIGUEZ and URBAN HEALTH PLAN, INC.                                 :
                                                                        :
                                                                        :
                                                 Defendants.            :
                                                                        :
 ---------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:


         This action was removed from the Supreme Court of the State of New York, County of

New York, on October 1, 2020. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party

wishes to demand a jury trial in this matter, the demand must be served and filed no later than

October 15, 2020. Additionally, counsel for Plaintiffs is directed to promptly file a notice of

appearance in this case. Counsel for Defendants is directed to serve a copy of this order on

Plaintiff, and to retain proof of service.


         SO ORDERED.

 Dated: October 5, 2020                                       _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
